—Order insofar as appealed from unanimously reversed on the law with costs, motion granted and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: In Niagara County Sewer Dist. No. 1 v Town of Niagara (214 AD2d 978), we granted plaintiffs’ motion for summary judgment and remitted the matter to Supreme Court to grant judgment in favor of plaintiffs. Supreme Court, therefore, should have granted the motion of plaintiffs for judgment against defendant in the sum of $122,927.33, plus interest and disbursements, and we remit the matter to Supreme Court to grant judgment accordingly. (Appeal from Order of Supreme Court, Niagara County, Rath, Jr., J. — Breach of Contract.) Present — Denman, P. J., Lawton, Wesley, Balio and Davis, JJ.